Citation Nr: 1208998	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  11-01 785	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to a waiver of recovery of an overpayment in the amount of $1,095, to include whether the debt was properly created.



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1954 to September 1956.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Newark, New Jersey which denied a waiver of recovery of an overpayment.  It was remanded by the Board for issuance of a statement of the case (SOC) in September 2011.  The Philadelphia, Pennsylvania RO has also been involved in adjudication of this matter.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its September 2011 remand, the Board noted that in a letter dated in July 2010 the Veteran disagreed with both the creation of the debt and the denial of the waiver.  However, no SOC had been issued.  The Board noted that the matter required remand pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) so that an SOC could be issued.  However, the claims file does not indicate that an SOC was ever sent to the Veteran.  It appears from the claims file that the case was returned to the Board without any action being taken.  The Veteran has a right to substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, this case must again be remanded for the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Issue the appellant a statement of the case on the issue of waiver of recovery of the overpayment, to include validity of the debt.  If additional adjudication on the validity of the debt is needed that should be undertaken.  Appellant should be notified that to complete the appeal he must timely file a substantive appeal, and that failure to do so will result in the closing of the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



